significant index no department of the treasury internal_revenue_service q l washington d c tax_exempt_and_government_entities_division dec se tep rat ad in re company this letter constitutes notice that the conditional waiver of the minimum fundin which standard for the above-named plan for the plan_year - was granted in our ruling letter dated date has been modified by changing the deadline by which an agreement must be reached with the pension_benefit_guaranty_corporation - on securing repayment of the waived amount from a according to information submitted with the request a tentative agreement on security was reached with the pbgc before he cadline official documents were not signed until however the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _ ‘and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours carol d gold director employee_plans
